FILED
                             NOT FOR PUBLICATION                             JUN 09 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



INDRA SUDARTO,                                    No. 08-73334

               Petitioner,                        Agency No. A098-806-651

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges

       Indra Sudarto, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny the

petition for review.

      Sudarto does not challenge the agency’s dispositive finding that his asylum

application is time-barred or its denial of CAT relief. See Martinez-Serrano v. INS,

94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in

a party’s opening brief are waived).

      Sudarto, born and raised a Muslim, contends he suffered mistreatment as a

schoolchild, was threatened for refusing to engage in anti-Christian acts, and fears

future harm because he intends to convert to Christianity. Substantial evidence

supports the BIA’s conclusion that, assuming the truth of Sudarto’s testimony, he

failed to establish past persecution or a clear probability of persecution. See

Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th Cir. 2003) (discrimination and

harassment due to petitioner’s religious beliefs did not compel finding of past

persecution; petitioner’s fear was too speculative to be objectively reasonable);

Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003) (unfulfilled threats

constituted harassment rather than persecution). Accordingly, Sudarto’s

withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.


                                           2                                      08-73334